18-12814-mew          Doc 11     Filed 10/09/18    Entered 10/09/18 16:39:08           Main Document
                                                  Pg 1 of 4



 NORTON ROSE FULBRIGHT US LLP
 Counsel for the Petitioners
 1301 Avenue of the Americas
 New York, New York 10019
 (212) 408-5100
 Andrew Rosenblatt
 Francisco Vazquez


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 ----------------------------------------------------------------- x
 In re                                                             :
                                                                   :
 MADISON ASSET LLC,                                                : In a Case Under Chapter 15
                                                                   : of the Bankruptcy Code
                                                                   :
 Debtor in a Foreign Proceeding.                                   : Case No. 18-12814-mew
 ----------------------------------------------------------------- x

                                   AFFIDAVIT OF SERVICE

                David M. Bava, being duly sworn, deposes and says:

                1. I am employed as a legal assistant by the law firm of Norton Rose Fulbright US

 LLP, 1301 Avenue of the Americas, New York, New York 10019-6022, am not a party to this

 action and am over the age of eighteen.

                2. On October 9, 2018, I caused to be served true and correct copies of the

 documents identified below upon the party listed on the annexed Service List by electronic mail,

 and first class mail of the United States Postal Service as indicated thereon.

                          Notice of Filing and Hearing on Petition Seeking Recognition of a Foreign
                           Main Proceeding Under Chapter 15 of the United States Bankruptcy Code

                          Chapter 15 Petition for Recognition of a Foreign Proceeding


                3. I certify that the foregoing statements made by me are true. I am aware that if any




 CPAM: 33235927.1
18-12814-mew         Doc 11          Filed 10/09/18    Entered 10/09/18 16:39:08    Main Document
                                                      Pg 2 of 4


 of the foregoing statements made by me are willfully false, I am subject to punishment under

 penalty of perjury.

                                                               /s/ David M. Bava
                                                                    David M. Bava

 Sworn to before me this
 9th day of October 2018


  /s/ Francisco Vazquez
       Notary Public

        Francisco Vazquez
  Notary Public, State of New York
          No. XX-XXXXXXX
   Qualified in New York County
 Commission Expires Dec. 27, 2018




                                                        2
 CPAM: 33235927.1
18-12814-mew        Doc 11   Filed 10/09/18    Entered 10/09/18 16:39:08   Main Document
                                              Pg 3 of 4


                                       SERVICE LIST

 By Electronic Mail

 alevi@llmlawfirm.com




                                                3
 CPAM: 33235927.1
18-12814-mew        Doc 11   Filed 10/09/18    Entered 10/09/18 16:39:08   Main Document
                                              Pg 4 of 4



 By First Class Mail of the United States Postal Service

 Andrew K. Levi, Esq.
 Lehr Levi & Mendez, P.A.
 1401 Brickell Ave., Suite 910
 Miami, FL 33131




                                                4
 CPAM: 33235927.1
